DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
               This notice of allowability is in response to the arguments/amendments filed on 21 January 2022. Claims 1, 9, and 21 have been amended. Claims 3, 5, 11, 13, and 17-20 were previously cancelled. Claims 1-2, 4, 6-10, 12, 14-16 and 21-22 are currently pending and have been examined below. 


Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner's amendment was given in a telephone interview and email exchange with Mr. Roger Lang (USPTO Registration No. 58,829) conducted on 9 February 2022.   
The Application has been amended as follows: 
IN THE CLAIMS
 1.	(Previously Presented) A method for processing a transaction, the method comprising:
activating a pinpad via a StartTran command received from a payment messaging system;
receiving, at the payment messaging system comprising a processor, transaction information regarding the transaction from a point of sale device and a card reader, the transaction information received via a single message from a single port of the point of sale device;
translating, by the payment messaging system, the transaction information into an epsilon data structure that corresponds to an epsilon system and a sigma data structure that corresponds to a sigma system;
transmitting, by the payment messaging system, the epsilon data structure to the epsilon system and the sigma data structure to the sigma system;

transmitting, by the payment messaging system, the pin request to the pinpad;
receiving, by the payment messaging system, a pin from the pinpad;
transmitting, by the payment messaging system, the pin to the epsilon system; and
deactivating the pinpad via an EndTran command received from the payment messaging system,
wherein the pin request and the EndTran command each includes a packet, the packet including a header and an XML message, the header including a 4 byte header containing an integer value in network byte order that specifies a length of XML data contained in the XML message,
wherein prior to transmitting the pin request to the pin pad and prior to deactivating the pinpad via the EndTran command, converting the 4 byte header from the network byte order to a host byte order and converting a signature to a UTF-8 format.

2.	(Original) The method of claim 1, further comprising receiving, from the payment processor, a transaction status, wherein the transaction status includes approved or denied.

3.	(Canceled)

4.	(Previously Presented) The method of claim 1, further comprising receiving, from the sigma system, a transaction status, wherein the transaction status includes a discount to be applied to the transaction.

5.	(Canceled)

6.	(Previously Presented) The method of claim 1, further comprising transferring the single message to a message buffer.



8.	(Original) The method of claim 6, further comprising, transferring the message buffer to a message processor.

9.	(Currently Amended) A system for processing a transaction, the system comprising:
a processor; and
a memory storing instructions that, when executed by the processor, cause the processor to:
activate a pinpad via a StartTran command transmitted to the pinpad,
receive transaction information regarding the transaction from a point of sale device and a card reader, the transaction information received via a single message from a single port of the point of sale device,
translate the transaction information into an epsilon data structure that corresponds to an epsilon system and a sigma data structure that corresponds to a sigma system,
transmit the epsilon data structure to the epsilon system and the sigma data structure to the sigma system,
receive a pin request from the epsilon system associated with the transaction,
transmit the pin request to the pinpad,
receive a pin from the pinpad,
transmit the pin to the epsilon system, and
transmit [[a]] an EndTran command to the pinpad to deactivate the pinpad,
wherein the pin request and the EndTran command each includes a packet, the packet including a header and an XML message, the header including a 4 byte header containing an integer value in network byte order that specifies a length of XML data contained in the XML message,
wherein prior to transmitting the pin request to the pin pad and prior to deactivating the pinpad via the EndTran command, converting the 4 byte header from the network byte order to a host byte order and converting a signature to a UTF-8 format.

10.	(Previously Presented) The system of claim 9, wherein the instructions, when executed by the processor, further cause the processor to receive, from the epsilon system, a transaction status, wherein the transaction status includes approved or denied.

11.	(Canceled)

12.	(Previously Presented) The system of claim 9, wherein the instructions, when executed by the processor, further cause the processor to receive, from the sigma system, a transaction status, wherein the transaction status includes a discount to be applied to the transaction.

13.	(Canceled)

14.	(Currently Amended) The system of claim 9, [[13,]] wherein the instructions, when executed by the processor, further cause the processor to transfer the single message to a message buffer.

15.	(Original) The system of claim 14, wherein the instructions, when executed by the processor, further cause the processor to receive, from the message buffer, a reply message.

16.	(Original) The system of claim 14, wherein the instructions, when executed by the processor, further cause the processor to transfer the message buffer to a message processor.

17.-20.	(Canceled)

21.	(Currently Amended) A system for processing a transaction, the system comprising:
a point of sale device;
a card reader;
an epsilon system;

a pinpad;
a payment messaging system in electrical communication with the point of sale device, the epsilon system, and the sigma system, the payment messaging system operable to perform actions comprising:
activate a pinpad via a StartTran command transmitted to the pinpad,
receiving transaction information regarding the transaction from the point of sale device and the card reader, the transaction information received via a single message from a single port of the point of sale device,
translating the transaction information into an epsilon data structure that corresponds to the epsilon system and a sigma data structure that corresponds to the sigma system,
transmitting the epsilon data structure to the epsilon system and the sigma data structure to the sigma system,
receive a pin request from the epsilon system associated with the transaction,
transmit the pin request to the pinpad,
receive a pin from the pinpad,
transmit the pin to the epsilon system, and
transmit [[a]] an EndTran command to the pinpad to deactivate the pinpad,
wherein the pin request and the EndTran command each includes a packet, the packet including a header and an XML message, the header including a 4 byte header containing an integer value in network byte order that specifies a length of XML data contained in the XML message,
wherein prior to transmitting the pin request to the pin pad and prior to deactivating the pinpad via the EndTran command, converting the 4 byte header from the network byte order to a host byte order and converting a signature to a UTF-8 format.

22.	(Previously Presented) The system of claim 21, wherein a protocol between the epsilon system and the point of sale device is a request/response protocol.
 
Reasons for Allowance
Claims 1-2, 4, 6-10, 12, 14-16 and 21-22 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The prior art of record Kavin (US Patent Application Publication Number 20140207592) discloses:
receiving, at the payment messaging system comprising a processor transaction information regarding the from the point of sale device and a card reader, the transaction information received via a single message from a single port of the point of sale device 
translating, by the payment messaging system, the transaction information into an epsilon data structure that corresponds to the epsilon system 
transmitting, by the payment messaging system, the epsilon data structure to the epsilon system 
The prior art of record Kuschill (US Patent Application Publication Number 20020065716) discloses:
translating the transaction information into a sigma data structure that corresponds to the sigma system 
transmit the sigma data structure to the sigma system 
The prior art of record Mastrangelo (US Patent Application Publication Number 20110155800) discloses:
activating a pinpad via a StartTran command received from a payment messaging system 
receiving, at the payment messaging system, a pin request from the epsilon system associated with the transaction 
transmitting, by the payment messaging system, the pin request to the pinpad 
receiving, by the payment messaging system a pin from the pinpad 
transmitting, by the payment messaging system, the pin to the epsilon system 
deactivating the pinpad via an EndTran command received from the payment messaging system 
The prior art of record Pare (US Patent Application Publication Number 20050190915) discloses:
wherein the pin request and the EndTran command each includes a packet, the packet including a header and an XML message, the header including a 4 byte header containing an integer value in network byte order that specifies a length of XML data contained in the XML message.
Kavin, Kuschill, Mastrangelo, and Pare does not explicitly teach:
wherein prior to transmitting the pin request to the pin pad and prior to deactivating the pinpad via the EndTran command, converting the 4 byte header from the network byte order to a host byte order and converting a signature to a UTF-8 format.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622                                                                                                                                                                                                        

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622